Citation Nr: 1419517	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as a result of exposure to pesticides.

2.  Entitlement to service connection for a skin disability, to include as a result of exposure to pesticides or as secondary to Parkinson's disease.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to pesticides or as secondary to Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from November 1950 to July 1953.  He also had subsequent Reserve service, to include active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in March 2013, when the Board remanded the current issues for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record includes references that suggest that the Veteran may have received VA treatment for essential tremor in the early 1990s (as noted by an October 2010 VA treatment record); for a skin disorder in 2003 (as noted by a September 2009 VA treatment record); and for hypertension immediately following service (as noted by the Veteran in his claim for hypertension in July 2010), as well as in the late 1980s or early 1990s, in 1999, and in April 2002 (as noted at an August 2010 VA hypertension examination).  In addition, payment records show that the Veteran received VA treatment/medication for himself from June 1991 to May 1992.  Despite the Board's March 2013 remand instructions, the aforementioned VA treatment records are not of record (and no explanation has been provided regarding whether such could not be obtained.)  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's March 2013 remand, the AOJ contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed exposure to pesticides (including herbicides) during his period of service as an explosives handler with the U.S. Air Force in Korea during the period from November 1951 to September 1952.  In February 2014, the JSRRC responded that herbicide exposure could not be verified, but noted: "A source of information concerning the use of commercial herbicides and pesticides, is the Armed Forces Pest Management Board, 2460 Linden Lane, Bldg 172, Silver Spring, MD 20910."

On March 11, 2014, the AOJ obtained VA medical opinions regarding the etiology of the Veteran's claimed disabilities.  On March 12, 2014, a supplemental statement of the case (SSOC) was issued which considered those opinions.  Thereafter, on March 27, 2014, the Veteran underwent VA examinations for his Parkinson's disease, skin disability, and hypertension, at which time that examiner also rendered medical opinions regarding the etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make arrangements to obtain all outstanding (not already contained in the record) VA medical records of treatment the Veteran has received for his claimed disabilities, to specifically include immediately following service (for hypertension); in the late 1980s (for hypertension); in the early 1990s (for essential tremor and hypertension); from June 1991 to May 1992 (for general treatment/medication); in 1999 (for hypertension); in April 2002 (for hypertension); and in 2003 (for a skin disorder).  If any records requested are unavailable, the reason must be explained for the record.

2.  After the completion of the above, the AOJ should send a request to the Armed Forces Pest Management Board (2460 Linden Lane, Bldg 172, Silver Spring, MD 20910) for verification as to whether the Veteran was potentially exposed to pesticides during his period of service as an explosives handler with the U.S. Air Force in Korea during the period from November 1951 to September 1952.

3.  If, and only if, additional pertinent records are received, the AOJ should return the record to the March 2014 VA examiner for an addendum medical opinion encompassing the additional information.  The examiner should review the record and the newly received evidence and note whether any prior opinion warrants change based on the additional information received.

If the March 2014 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

4.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal.  If any issue remains denied, the AOJ should furnish the Veteran with an appropriate SSOC, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

